11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                         JUDGMENT


In the interest of T.J.F. Jr., M.S.F.,         * From the 29th District Court
and K.M.T., children,                            of Palo Pinto County,
                                                 Trial Court No. C46259.

No. 11-16-00195-CV                             * October 27, 2016

                                               * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s opinion,
the appeal is dismissed.